Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/6/2022, with respect to the previous 112(a) rejections of claim 1 have been fully considered and are persuasive.  Examiner agrees with Applicant’s assessment regarding application of the equation, though Examiner considers that the working examples provided in the written description should have used speeds of the actual cleaning solution rather than DIW to more clearly differentiate the steps.  The previous 112(a) rejections of claim 1 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 9/6/2022, with respect to the previous 103 rejection(s) of claim(s) 1 under modified Yokoyama have been fully considered and are persuasive.  Applicant has amended claim 1 regarding the low rotation speed and its relationship to surface tension, which Examiner agrees does not consider to be explicitly suggested by the secondary teachings of Nagai.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yokoyama, and further in view of newly cited Kamikawa et al. (US 20030164179, “Kamikawa”).  Kamikawa teaches performing a chemical processing step wherein a fluid ejector nozzle applies a supply of chemical liquid to wafers, wherein the wafers are rotated alternately between low and high speeds so as to periodically have new chemical liquid adhere to the surface of the wafers, which shortens processing time (see Kamikawa’s Figures 6-8, fluid ejector nozzle 55, step S9.  [0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1 & 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama (JP 2005349301) in view of Kamikawa et al. (US 20030164179, “Kamikawa”).  Examiner had provided a machine translation of Yokoyama.
Yokoyama teaches a washing device comprising the following of claim 1 except where underlined:

For Claim 1:
A method for cleaning flip chip assemblies comprising: 
loading at least one flip chip to one or more flip chip carriers held by a chuck assembly (see Figures 1-4, stage 18, semiconductor package 20, stage heater 22, large stage 40, small stages 46.  Machine translation, [0002]).  Semiconductor package 20 reads on the flip chip.  The various stages of the embodiments (stage 18, large stage 40, or small stages 46) can read on the flip chip carrier.  The stage heater 22 can read on the chuck assembly; 
performing a cleaning process to clean the at least one flip chip, the cleaning process comprising:
supplying a cleaning solution for removing contaminants while rotating the chuck assembly at a low rotation speed wherein the cleaning solution is held in the one or more flip chips without being scattered outward under dominance of surface tension, wherein the cleaning solution has a liquid density ρ and a surface tension coefficient σ (see Figures 1 & 3, rinse liquid nozzle 16, cleaning liquid spraying step S3, rinse liquid spraying step S4.  Machine translation, [0032]-[0035]).  Refer to cleaning liquid spraying step S3 & rinse liquid spraying step S4);
continuously supplying the cleaning solution while rotating the chuck assembly at a high rotation speed wherein a centrifugal force overcomes the surface tension and allows the cleaning solution and contaminants trapped therein to be dragged out; and
repeating the cycling of rotating the chuck assembly at the low rotation speed and rotating the chuck assembly at the high rotation speed at least once; 
wherein the low rotation speed and the high rotation speed is based upon a length B of the at least one flip chip, a width A of the at least one flip chip, a radius r of position of the one or more flip chip carriers on the chuck assembly, a space h between two chip bond pads of the at least one flip chip, a chuck spin time during the rotating step, the liquid density of the cleaning solution, and the liquid surface tension coefficient of the cleaning solution;
said low rotation speed Nl is in a range less than 60x(2σ/ρhAr+2B/rt2)1/2/2π;
said high rotation speed Nh is in a range higher than 60x(2σ/ρhAr+2B/rt2)1/2/2π.

Yokoyama teaches two different rotation speeds (see machine translation, [0023]), but it may be argued whether Yokoyama teaches alternating between the speeds.  Additionally, Yokoyama does not teach the speed in association with surface tension/centrifugal force, and does not teach the speeds being based on the parameters based on the cleaning solution as recited in claim 1.

Kamikawa however, teaches performing a chemical processing step wherein a fluid ejector nozzle applies a supply of chemical liquid to wafers, wherein the wafers are rotated alternately between low and high speeds so as to periodically have new chemical liquid adhere to the surface of the wafers periodically, which shortens processing time (see Kamikawa’s Figures 6-8, fluid ejector nozzle 55, step S9.  [0103]).  Kamikawa notes that the low speed results in the chemical liquid not being shaken off the periphery, while the high speed does shake off the chemical liquid due to centrifugal force.  Examiner considers Kamikawa would be applicable at least to Yokoyama’s cleaning liquid spraying step S3, and possibly rinse liquid spraying step S4 as well.  

Examiner notes that while Kamikawa does not explicitly teach the parameters recited in claim 1, Examiner equates Kamikawa as teaching Applicant’s claimed speed ranges as being a low speed not producing centrifugal force, and a high speed producing centrifugal force (see Applicant’s specification, [0017]-[0024]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yokoyama and more particularly to alternately rotate the flip chips at low speeds and high speeds as taught by Kamikawa during Yokoyama’s cleaning liquid spray step S3 and/or rinsing liquid spraying step S4 so as to have new chemical liquid and/or rinse water adhere to the surface of the flip chips periodically and shorten processing time.    

Modified Yokoyama teaches claim 1.
Modified Yokoyama also teaches the following:

For Claim 3:
The method of claim 1, further comprising: 
blowing a gas or a vapor via spray nozzles for drying the at least one flip chip (see Yokoyama’s machine translation, [0025], [0036].  Refer to “injecting drying gas”).  The drying gas nozzles would be supplied/fed with drying gas as well.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama (JP 2005349301) in view of Kamikawa et al. (US 20030164179, “Kamikawa”) as applied to claim 1 above, and further in view of Uehara et al. (JPH1041263, “Uehara”).  
Modified Yokoyama teaches claim 1.
Modified Yokoyoma does not teach the following:

For Claim 2:
The method of claim 1, further comprising: 
applying ultrasonic or megasonic energy to the at least one flip chip during the cleaning process.

Examiner however, considers megasonic/ ultrasonic nozzles as well-practiced in the semiconductor arts, said nozzles imparting vibrations along with cleaning fluid to assist in removing particulates, and refers to Uehara (see Uehara's Figure , wafer 2, megasonic nozzle 8, transducer 9.  machine translation, [0010]-[0011]).  Modifying Yokoyama's nozzles 14 or 16 to be megasonic/ultrasonic would predictably offer the benefit of imparting vibrations so as to help remove particulates (e.g. dirt, dust, metal contaminants, etc.) from the substrate.   
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yokoyama and more particularly for nozzles 14 and/or 16 to be megasonic/ultrasonic nozzles as taught by Uehara so as to impart vibrations to the applied cleaning/rinsing fluid and assist in the removal of particulates from the wafer.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama (JP 2005349301) in view of Kamikawa et al. (US 20030164179, “Kamikawa”) as applied to claim 1 above, and further in view of Golan et al. (US 20130050468, “Golan”).
Modified Yokoyama teaches claim 1.
Modified Yokoyama does not teach the following:

For Claim 4:
The method of claim 1, wherein the one or more flip chip carriers are held by a loading plate, the method further comprising: 
placing the loading plate into a cassette; and 
transferring the loading plate from the cassette to the chuck assembly.

Examiner however, considers one of ordinary skill in the art would understand that transporting a stage/tray supporting multiple semiconductor devices would improve transfer throughput by transferring multiple semiconductors devices simultaneously rather than one at a time.  This would require making Yokoyama’s stage 18 as separable/portable (see MPEP 2144.04, “Making Separable”, “Making Portable”).  To further support this, Examiner refers to Golan, who teaches an inspection system for wafers which mounting multiple wafers onto a multi wafer support device which can be loaded/unloaded from a cassette so as to reduce load/unload overhead over the multiple wafers (see Golan’s Figures 6-7, cassette 20, multi wafer tray 110, end effector 170. [0032], [0063]).  Examiner interprets the lower portion of Golan’s end effector 170 as an example of a loading plate, such that a robot/arm/manipulator/end effector either shaped like a plate or having a plate support element can read on the loading plate.  The use of an end effector/arm and cassette are well-practiced in the semiconductor processing art (e.g. end effector for automated transfer between chambers, and cassette for storage).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yokoyama and more particularly for stage 18 to be made separable/portable so as to reduce load/unload overhead as taught by Golan.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718